Citation Nr: 1041349	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-16 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to Agent Orange exposure and/or service-
connected diabetes mellitus, type II.      

2.  Entitlement to an initial compensable rating for diabetes 
mellitus, type II.   


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran had active military service from September 1968 to 
September 1970.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2009 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.

In the January 2009 rating action, the RO, in pertinent part, 
granted service connection for diabetes mellitus, type II, and 
assigned a noncompensable disability rating, effective from 
December 18, 2008.  In that same rating action, the RO denied 
service connection for hypertension, to include as secondary to 
Agent Orange exposure and/or service-connected diabetes mellitus.  
In February 2009, the Veteran expressed disagreement with the 
RO's decision to deny his claim for service connection for 
hypertension, to include as secondary to Agent Orange exposure 
and/or service- connected diabetes mellitus, type II.  He also 
expressed disagreement with the evaluation assigned to his 
service-connected diabetes mellitus, type II.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Veteran was issued a 
statement of the case for these issues in March 2009.  In April 
2009, he filed a timely substantive appeal (VA Form 9).

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary concern.  
Consideration must also be given to a longitudinal picture of the 
veteran's disability to determine if the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings, is warranted.  See Fenderson, 12 Vet. App. at 
119.  

The issue of entitlement to service connection for hypertension, 
to include as secondary to Agent Orange exposure and/or service- 
connected diabetes mellitus type II, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Since the date of service connection in 2008, the Veteran's 
diabetes mellitus, type II, has not required any treatment, and 
there is no showing that the Veteran's diet or activities are 
restricted in any manner due to this condition.


CONCLUSION OF LAW

The criteria for an initial compensable rating for diabetes 
mellitus, type II, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the appellant with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the February 
2007 and October 2008 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
February 2007 and October 2008 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield 
I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the February 2007 letter informed him about how VA 
determines effective dates and disability ratings, as required by 
Dingess.       

The Board notes that the February 2007 and October 2008 letters 
did not apprise the Veteran of the information needed to 
substantiate his higher initial rating challenge, namely, proof 
that the noncompensable assessment did not properly reflect his 
level of disability or that he was entitled to a higher rating.  
The Court has held, however, in Dunlap v. Nicholson, 21 Vet. App. 
112 (2007), that when VA has granted a service connection claim 
and the veteran thereafter in his notice of disagreement 
challenges the rating assigned, as here, a duty to provide VCAA 
notification as to the higher rating issue does not attach 
because the higher rating challenge does not technically 
constitute a "claim," which would trigger VCAA notice duties.  
Dunlap, supra, at 117 (holding that "[w]hen [the claimant] filed 
his notice of disagreement after his service-connection award, 
his claim had been more than substantiated, and section 5103(a) 
[notice] was no longer required").  Thus, no further notice is 
required with respect to the Veteran's initial compensable rating 
claim.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  VA 
did provide such notice to the Veteran prior to the January 2009 
RO decision that is the subject of this appeal in its February 
2007 and October 2008 letters.  With respect to the Dingess 
requirements, the Veteran was provided with notice of what type 
of information and evidence was needed to substantiate the claim, 
as well as the type of evidence necessary to establish a rating 
or effective date of an award (see letter from RO, dated in 
February 2007), and such notice was provided prior to the initial 
decision of the RO.  See Dingess, supra.  Accordingly, the RO 
provided proper VCAA notice at the required time.

The Board is cognizant of Vasquez-Flores v. Peake, 22 Vet App. 
137 (2008), which pertains to notice of the criteria necessary 
for an increased rating.  However, aside from the fact that this 
decision was recently overruled in large part by a Federal 
Circuit decision (see Vasquez-Flores v. Shinseki, 580 F.3d 1270 
(2009)), since the claim on appeal is a downstream issue from 
that of service connection, Vasquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess, 19 Vet. App. at 473, 
491; Dunlap, supra.  

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a VA examination in December 2008 that was thorough in 
nature and adequate for purposes of deciding the claim on appeal.  
Thus, the Board finds that the medical evidence of record is 
sufficient to resolve the claim for an initial compensable rating 
for diabetes mellitus, type II; VA has no further duty to provide 
an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327 
(2010).     

Based on the foregoing, it is the Board's determination that the 
VA fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.




II.  Factual Background

The Veteran had active military service from September 1968 to 
September 1970, including service in the Republic of Vietnam from 
February 1969 to February 1970.  He received numerous medals and 
badges, including the Combat Infantryman Badge.  

In January 2007, the Veteran filed a claim of entitlement to 
service connection for diabetes mellitus.  

In June 2007, the Veteran underwent a VA examination.  At that 
time, he stated that he was diagnosed with adult onset of 
diabetes mellitus in 1993.  Following the physical examination, 
he was diagnosed with adult onset diabetes.      

In January 2009, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from April 2005 to January 
2009.  The records show that in November 2007, the Veteran was 
diagnosed with hyperglycemia and was given Metformin to help 
control his blood glucose levels.  By November 2008, the 
Veteran's Active Medication list no longer included Metformin.  

A VA examination was conducted on December 18, 2008.  At that 
time, the examiner stated that he had reviewed the Veteran's 
claims file.  The examiner indicated that although the Veteran 
had reported that he was diagnosed with diabetes several years 
ago, a review of the medical evidence of record showed that only 
recently had the Veteran met the criteria for a diagnosis of 
diabetes with elevated fasting glucoses.  There were no 
ketoacidosis or hypoglycemic reactions and the Veteran had not 
been hospitalized for any ketoacidosis or hypoglycemic reactions.  
The Veteran was not on a restricted diet and he had not 
experienced a weight gain or loss.  There was no restriction of 
the Veteran's activities due to his diabetes and he was not 
receiving any treatment.  The Veteran did not visit a diabetic 
care provider.  According to the Veteran, he had some visual 
problems; specifically, he experienced decreased visual acuity.  
The examiner noted that the Veteran had undergone an eye 
examination in December 2008 and that the examination was 
reported to be normal and was negative for retinopathy.  The 
Veteran did not have any heart disease, vascular problems, or 
neurologic symptoms.  He also did not have any bladder or bowel 
functional impairment.  The Veteran last worked in 2004 
performing automobile body repair.  The Veteran's diabetes did 
not have any effect on his occupational functioning.      

The physical examination showed that the Veteran's deep tendon 
reflexes were 2+ and equal in the upper and lower extremities.  
Vibratory sensation and sensation to pinprick were intact in the 
upper and lower extremities.  An examination of the Veteran's 
skin showed that there were no diabetic ulcerations or lesions.  
The skin over the Veteran's feet was dry.  The diagnosis was 
diabetes mellitus, type II.    

By a January 2009 rating action, the RO granted service 
connection for diabetes mellitus, type II, on the basis of 
presumptive exposure to herbicide agents in the Republic of 
Vietnam.  The RO assigned a noncompensable disability rating 
under Diagnostic Code 7913, effective from December 18, 2008, the 
date of the VA examination which specifically showed a diagnosis 
of diabetes mellitus, type II.  


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 
C.F.R. Part 4 (2010), which is based on the average impairment of 
earning capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010). 
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting disability 
and above all, coordination of the rating with the impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating shall 
be assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31 (2010).

For claims for increased rating which rise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from the 
filing of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Veteran's service-connected diabetes mellitus, type II, is 
rated under Diagnostic Code 7913.  Diagnostic Code 7913 provides 
that diabetes mellitus manageable by restricted diet warrants a 
10 percent evaluation.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted diet 
warrants a 20 percent evaluation.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities warrants a 
40 percent evaluation.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated warrants a 60 percent evaluation.  
Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated warrants a 100 percent evaluation.  38 
C.F.R. § 4.119, Diagnostic Code 7913.

In this case, the Veteran contends that his service-connected 
diabetes mellitus, type II, is more disabling than currently 
evaluated.  He maintains that he has "low energy" due to his 
diabetes.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
The Board has reviewed the evidence of record and finds that the 
current noncompensable evaluation under Diagnostic Code 7913 
accurately reflects the extent of the Veteran's disability for 
the entirety of the rating period on appeal, and that an initial 
compensable rating is not warranted.  As previously stated, in 
order to warrant a compensable rating for diabetes mellitus, the 
evidence must show that such is manageable by a restricted diet 
only.  However, in the instant case, the evidence fails to show 
such a manifestation.  In fact, at the Veteran's December 2008 VA 
examination, the examiner specifically reported that the Veteran 
was not on a restricted diet and that he had not experienced a 
weight gain or loss.  Thus, an initial compensable rating under 
Diagnostic Code 7913 is not warranted.

In this case, the Board recognizes that in November 2007, the 
Veteran was taking medication to help control his blood glucose 
levels.  However, by November 2008, the Veteran's Active 
Medication list showed that he was no longer taking medication to 
control his blood glucose levels.  In addition, by the time of 
the December 2008 VA examination, the Veteran stated that he was 
not receiving any treatment for his diabetes and was not visiting 
a diabetic care provider.  Therefore, since the date of service 
connection, December 18, 2008, there is no evidence of required 
medication or restricted diet.  There is also no evidence of 
regulation of activities, episodes of ketoacidosis or 
hypoglycemic reactions, at least twice monthly visits to a 
diabetic care provider, loss of weight or strength, or diabetic 
retinopathy or nephropathy.   

The presently assigned noncompensable evaluation for diabetes 
mellitus under Diagnostic Code 7913 accurately depicts the 
severity of the condition for the entirety of the rating period 
on appeal, and there is no basis for an initial compensable 
rating.  See Fenderson, 12 Vet. App. at 119.  As there is a 
preponderance of evidence against the claim for an initial 
compensable rating for diabetes mellitus, type II, the benefit of 
the doubt rule is not applicable, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to an initial compensable rating for diabetes 
mellitus, type II, is denied.  


REMAND

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

Secondary service connection may be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310. Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service connection 
on the basis of the aggravation of a nonservice- connected 
disorder by service- connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially codifies Allen and adds 
language that requires that a baseline level of severity of the 
nonservice- connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

In this case, the Veteran contends that he has hypertension which 
is either related to his in-service herbicide exposure, or in the 
alternative, is secondary to his service-connected diabetes 
mellitus, type II.  In this regard, by a January 2009 rating 
action, the RO granted service connection for diabetes mellitus, 
type II, on the basis of presumptive exposure to herbicide agents 
in the Republic of Vietnam. 


In June 2007, the Veteran underwent a VA examination.  At that 
time, the examiner noted that the Veteran was diagnosed with 
hypertension in 1983.  The examiner also reported that in 1993, 
the Veteran was diagnosed with adult onset diabetes.  In December 
2008, the Veteran underwent an additional VA examination.  
Following the physical examination, the examiner diagnosed the 
Veteran with hypertension which predated the diagnosis of 
diabetes and was not due to diabetes.  

Upon a review of the December 2008 VA examination report, the 
Board notes that while the examiner addressed the pertinent 
question of whether the Veteran's diabetes mellitus, type II, 
caused his hypertension, he did not address the other question at 
hand: whether the Veteran's diabetes mellitus, type II, 
aggravated his hypertension.  In addition, the examiner did not 
address the question of whether there was a relationship between 
the Veteran's in-service exposure to Agent Orange and his 
diagnosed hypertension.  Although hypertension is not among the 
disorders that are presumed to be associated with exposure to 
herbicides, the Board observes that the Agent Orange presumption 
is not the sole method for showing causation and that the Veteran 
is not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 
1994).  Thus, in view of the foregoing facts and applicable law, 
the Board finds that a new VA examination, as specified in 
greater detail below, should be performed.  See 38 C.F.R. § 
3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA examination to 
ascertain the etiology of his hypertension. 
The claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the examination.  
All appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following questions:

(a) Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's currently diagnosed hypertension is 
causally linked to his exposure to herbicides 
in Vietnam, to include Agent Orange.  (The 
Veteran's exposure to herbicides is presumed 
by law.)

(b) In the alternative, is it at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
hypertension was caused or aggravated by the 
Veteran's service- connected diabetes 
mellitus, type II.

If the Veteran's hypertension was aggravated 
by his service-connected diabetes mellitus, 
to the extent that is possible, the examiner 
is requested to provide an opinion as to the 
approximate baseline level of severity of the 
nonservice-connected hypertension (e.g., 
slight, moderate) before the onset of 
aggravation.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of the medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a finding of 
aggravation; less likely weighs against the 
claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the requested 
opinions without resorting to speculation, it 
should be so stated.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should re-adjudicate the claim for service 
connection for hypertension, to include as 
secondary to Agent Orange exposure and/or 
service-connected diabetes mellitus, type II.  
If the claim is not granted, the RO should 
issue an appropriate supplemental statement o 
the case and provide an opportunity to 
respond.  Thereafter, the case must be 
returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


